DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 10-12, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US. Pub. No. 2013/0257837, hereinafter “Wang”) in view of Park et al. (US. Pub. No. 2008/0158131, hereinafter “Park”).
As to claim 1, Wang discloses a liquid crystal display panel [figure 5, liquid crystal display panel, abstract], wherein the liquid crystal display panel comprises a color film substrate 
the scan lines and the data lines are crisscrossed to form a grid structure corresponding to the pixel unit, each of the scan lines is respectively connected to a column of the pixel unit, and each of the data lines is respectively connected to a row of the pixel unit [figure 5, scan lines and data lines are crisscrossed for form a grid structure corresponding to the pixel unit, with scan lines connected to column of pixel unit and data line connected to row of pixel unit];
wherein each of the input terminals is respectively connected to at least two data lines [figure 5, input terminal is connected to two data lines], a signal screening unit in series between at least part of the data lines and the corresponding input terminal [figure 5, second switch units “550” (signal screening unit) in series between the data line and the input terminal]; and
Wang does not expressly disclose the input terminal is connected to an alternating current signal, and the signal screening unit is used for screening the alternating current signal to select a positive voltage signal or a negative voltage signal to the data lines.
Park teaches a liquid crystal display panel [abstract, liquid crystal display (LCD)] wherein an input terminal is connected to an alternating current signal [figure 3, paragraph 4], and a signal screening unit is used for screening the alternating current signal to select a positive voltage signal or a negative voltage signal to data lines [figure 3, switching unit “151”-“156” is to select a positive voltage signal or a negative voltage signal to the data lines, paragraph 46].

As to claim 2, Wang, as modified by Park, discloses the liquid crystal display panel as claimed in claim 1, wherein each of the data lines is arranged along a lateral interval, wherein the signal screening units which is independent with one another is connected in series between all of the data lines and the corresponding input terminal [Wang, figure 5, “551” and “552” are independent with one another connected in series between data lines and the corresponding input terminal, Park, figure 3, “151” is independent with one another], a first signal screening unit is connected to a first data line screens and passes the positive voltage signal, and a second signal screening unit is connected to a second data line screens and passes the negative voltage signal [Park, figure 3, “S1” is to be connected to the positive voltage signal through “151” and “S4” is to be connected to the negative voltage signal through “151”]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 3, Wang, as modified by Park, discloses the liquid crystal display panel as claimed in claim 2, wherein each of the input terminals is respectively connected to any two adjacent signal screening units [Wang, figure 5, each of the input terminals is respectively connected to any two adjacent signal screening units “551” and “552”]; and

As to claim 6, Wang, as modified by Park, discloses the liquid crystal display panel as claimed in claim 1, wherein a common electrode corresponding to the pixel unit is disposed on the color film substrate, and the common electrode is arranged in a whole surface [Park, figure 3, paragraph 27]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 7, Wang, as modified by Park, discloses the liquid crystal display panel as claimed in claim 1, wherein a first signal screening unit which is independent with one another is connected in series between a first data line and the corresponding input terminal, a second data line is not connected to the signal screening unit [Wang, figure 5, “551” is independent with one another and is connected in series between “415” and input terminal, second data line is not connected to “550”], and the first signal screening unit is used for screening and passing the positive voltage signal [Park, figure 3, “151” is used for screening and passing positive voltage signal]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 10, see the above discussion of claim 1.
As to claim 11, see the above discussion of claim 2.
As to claim 12, see the above discussion of claim 3.
As to claim 15, see the above discussion of claim 6.
As to claim 16, see the above discussion of claim 7.
As to claim 20, Wang, as modified by Park, discloses the liquid crystal display panel as claimed in claim 11, wherein the second signal screening unit comprises a second switch transistor [Wang, figure 5, “552”], a source of the second switch transistor is electrically .
Claims 4, 8, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park, as applied to claims 1-2 above, further in view of Morishita et al. (US. Pub. No. 2012/0062451, hereinafter “Morishita”).
As to claim 4, Wang, as modified by Park, discloses the liquid crystal display panel as claimed in claim 2, wherein a common electrode corresponding to the pixel unit is disposed on the color film substrate [Park, paragraph 27].
Wang, as modified by Park, does not disclose wherein the common electrode comprises a first electrode and a second electrode which are independent with one another;
the first electrode comprises a first main electrode line disposed along a lateral direction and a plurality of first branch electrode lines disposed along a longitudinal direction and electronically connected to the first main electrode;
the second electrode comprises a second main electrode line disposed along a lateral direction and a plurality of second branch electrode lines disposed along a longitudinal direction and electronically connected to the second main electrode; and
the first branch electrode lines and the second branch electrode lines are arranged along lateral intervals.
Morishita teaches a liquid crystal display panel [figure 1, liquid crystal display panel] wherein a common electrode corresponding to the pixel unit is disposed on the color film 
the first electrode comprises a first main electrode line disposed along a lateral direction and a plurality of first branch electrode lines disposed along a longitudinal direction and electronically connected to the first main electrode [figure 2(a), the top common electrode “50” including the lateral part and the plurality of longitudinal branches “52”];
the second electrode comprises a second main electrode line disposed along a lateral direction and a plurality of second branch electrode lines disposed along a longitudinal direction and electronically connected to the second main electrode [figure 2(a), the bottom common electrode “50” including the lateral part and the plurality of longitudinal branches “52”]; and
the first branch electrode lines and the second branch electrode lines are arranged along lateral intervals [figure 2(a), the top branch lines and the bottom branch lines are arranged along lateral intervals].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the liquid crystal display panel of Wang to include a common electrode corresponding to the pixel unit is disposed on the color film substrate, the common electrode comprises a first electrode and a second electrode which are independent with one another; the first electrode comprises a first main electrode line disposed along a lateral direction and a plurality of first branch electrode lines disposed along a longitudinal direction and electronically connected to the first main electrode; the second electrode comprises a second main electrode line disposed along a lateral direction and a 
As to claim 8, Wang, as modified by Park, discloses the liquid crystal display panel as claimed in claim 7, wherein a common electrode corresponding to the pixel unit is disposed on the color film substrate [Park, paragraph 27].
Wang, as modified by Park, does not disclose wherein the common electrode comprises a third electrode and a fourth electrode which are independent with one another;
the third electrode comprises a third main electrode line disposed along a lateral direction and a plurality of third branch electrode lines disposed along a longitudinal direction and electronically connected to the third main electrode;
the fourth electrode comprises a fourth main electrode line disposed along a lateral direction and a plurality of fourth branch electrode lines disposed along a longitudinal direction and electronically connected to the fourth main electrode; and
the third branch electrode lines and the fourth branch electrode lines are arranged along lateral intervals.
Morishita teaches a liquid crystal display panel [figure 1, liquid crystal display panel] wherein a common electrode corresponding to the pixel unit is disposed on the color film substrate [paragraph 139], the common electrode comprises a third electrode and a fourth electrode which are independent with one another [figure 2(a), the common electrode “50” on 
the third electrode comprises a third main electrode line disposed along a lateral direction and a plurality of third branch electrode lines disposed along a longitudinal direction and electronically connected to the third main electrode [figure 2(a), the top common electrode “50” including the lateral part and the plurality of longitudinal branches “52”];
the fourth electrode comprises a fourth main electrode line disposed along a lateral direction and a plurality of fourth branch electrode lines disposed along a longitudinal direction and electronically connected to the fourth main electrode [figure 2(a), the bottom common electrode “50” including the lateral part and the plurality of longitudinal branches “52”]; and
the third branch electrode lines and the fourth branch electrode lines are arranged along lateral intervals [figure 2(a), the top branch lines and the bottom branch lines are arranged along lateral intervals].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the liquid crystal display panel of Wang to include a common electrode corresponding to the pixel unit is disposed on the color film substrate, the common electrode comprises a third electrode and a fourth electrode which are independent with one another; the third electrode comprises a third main electrode line disposed along a lateral direction and a plurality of third branch electrode lines disposed along a longitudinal direction and electronically connected to the third main electrode; the fourth electrode comprises a fourth main electrode line disposed along a lateral direction and a plurality of fourth branch electrode lines disposed along a longitudinal direction and electronically connected to the fourth main electrode; and the third branch electrode lines and the fourth branch 
As to claim 13, see the above discussion of claim 4.
As to claim 17, see the above discussion of claim 8.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park, as applied to claims 10-11 above, further in view of Shigaki et al. (US. Pub. No. 2009/0225063, hereinafter “Shigaki”).
As to claim 19, Wang, as modified by Park, discloses the liquid crystal display panel as claimed in claim 11, wherein the first signal screening unit comprises a first switch transistor [Wang, figure 5, “551”], a source of the first switch transistor is electrically connected to the corresponding input terminal, a drain of the first switch transistor is electrically connected to the corresponding the data line [Wang, figure 5, source of “551” is connected to input terminal, drain of “551” is connected to data line].
Wang, as modified by Park, does not disclose a gate of the first switch transistor is electrically connected to the source of the first switch transistor.
Shigaki teaches a display panel comprising a first signal screen unit comprises a first switch transistor [figure 3, transistor “Tr205” and “Tr206”], a source of the first switch transistor is electrically connected to the corresponding input terminal, a drain of the first switch transistor is electrically connected to the corresponding gate line and a gate of the first switch transistor is electrically connected to the source of the first switch transistor [figure 3, source of “Tr205” is connected to input terminal, drain of “Tr206” is connected to gate line, gate of “Tr205” and “Tr206” is connected to the source].
.

Allowable Subject Matter
Claims 5, 9, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 5, 9, 14 and 18, such as “wherein, in mth frame, input voltages of the first electrode and the second electrode are both 0V; and in (m+1)th frame, the input voltage of the first electrode is greater than the first data line, the input voltage of the second electrode is less than the second data line, and m is a positive integer and is greater than or equal to 1”, recited by claim 5; and “wherein, in mth frame, the input voltages of the third electrode and the fourth electrode are both 0V; and in (m+1)th frame, the input voltage of the third electrode is greater than the third data line, the input voltage of the fourth electrode is 0V, and m is a positive integer and is greater than or equal to 1”, recited by claims 9, 14 and 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622